Upon a motion for judgment on the pleadings every reasonable intendment favors their sufficiency. The construction of the court is liberal in their favor. The motion is not a substitute for a demurrer. It is the least effective attack on pleadings. Whether the party whose pleadings are attacked has evidence which will sustain them is not for consideration. It is enough if the facts which he alleges if proved will entitle him to some relief though it be not to the extent or of the precise kind asked. It is not important that the facts alleged look unreasonable or improbable and the case alleged *Page 155 
not likely provable. The court does not weigh the evidence; it construes the pleadings.
I agree in general with the propositions of law stated in the opinion. I am not satisfied that as a matter of law they apply so that the plaintiff cannot have the ear of the court on evidence which he claims. Once granted that the plaintiff has a sufficient interest to invoke the attention of the court, I think he has stated enough so that he should be allowed to present proof; therefore I dissent.